IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania                  :
                                              :
                v.                            :   No. 274 C.D. 2020
                                              :   SUBMITTED: November 15, 2021
Adam James Moore,                             :
               Appellant                      :


BEFORE:       HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge



OPINION BY
SENIOR JUDGE LEADBETTER                                     FILED: December 13, 2021

              Adam James Moore, Appellant, appeals from the verdict after trial
finding him guilty of failure to confine a dog under Section 305(a)(1) of the Dog
Law,1 3 P.S. § 459-305(a)(1), entered by the Court of Common Pleas of Chester
County on appeal from a magisterial district court. We reverse and vacate the
conviction.
              On March 25, 2018, Appellant was issued a citation charging a
violation of Section 502-A(a) of the Dog Law,2 3 P.S. § 459-502-A(a) (relating to
summary offense of harboring a dangerous dog), by an officer of the West Caln
Township Police Department. On June 27, 2018, a summary trial was held before a
Chester County magisterial district judge (MDJ). Although there is no record of the


    1
      Section 305(a)(1) of the Act of December 7, 1982, P.L. 784, as amended, 3 P.S. § 459-
305(a)(1).

    2
       Section 502-A(a) of the Act of December 7, 1982, P.L. 784, as amended, added by Section
2 of the Act of May 31, 1990, P.L. 213, 3 P.S. § 459-502-A(a).
proceedings before the MDJ (as is normal for a court not of record), according to the
docket sheet the MDJ disposed of the summary charge under Section 502-A(a) by
finding Appellant guilty of what the MDJ apparently believed was a lesser included
offense, Section 305(a)(1), 3 P.S. § 459-305(a)(1) (relating to confinement and
control of dogs) (Reproduced Record “R.R.” at 40a), and imposed fines, costs, and
restitution.3
                Appellant filed a notice of appeal from the summary conviction in the
trial court. Appellant further filed a motion to quash the lower court conviction as
void ab initio, contending that Section 305(a)(1) is not a lesser included offense of
Section 502-A(a) because the essential elements of the former are not included in
the latter and because both offenses are equally culpatory as summary offenses
without mandatory sentences.
                The trial court denied the motion to quash, stating that because
Appellant had not filed a writ of certiorari with the trial court, it did not have “any
authority for proceedings under an appeal to do anything other than hold a trial de
novo.” (Notes of Testimony “N.T.” at 11, R.R. at 33a.) Having denied the motion,
the trial court directed the Commonwealth to present its case. Recognizing the
finality of the trial court’s decision to deny the motion to quash, Appellant reserved
his right to appeal on the motion (N.T. at 14 and 16, R.R. at 36a and 38a), and
stipulated that the Commonwealth’s witness would provide sufficient evidence to
meet the standard of Section 305(a)(1) and that those witnesses could be found
credible by the trial court. Thus, the trial court found Appellant guilty and reimposed
the fines, costs, and restitution ordered by the MDJ.


    3
       Appellant stipulated that the witnesses would establish a violation of Section 305(a)(1). The
citation itself reads: “[D]efendant’s dog ‘Buck’ inflicted severe injury to another dog [without]
provocation while off the owner[’]s property.” (Non-Traffic Citation Summons, Reproduced
Record “R.R.” at 5a.)


                                                 2
               Appellant filed an appeal with the Superior Court4 and, upon order of
the trial court, filed a concise statement of errors complained of on appeal,
contending that the conviction under Section 305(a)(1) was void ab initio; that the
trial court erred in stating that Appellant was required to request a writ of certiorari
to challenge the conviction by the MDJ; that the trial court lacked the authority to
conduct a trial de novo on the Section 305(a)(1) offense because it was not originally
charged and was not a lesser included offense; and that the MDJ erred by finding
Appellant guilty of Section 305(a)(1).
               The trial court issued an opinion under Pennsylvania Rule of Appellate
Procedure 1925(a). The trial court concluded that the appeal from the conviction
did not raise the issue concerning whether Appellant could be convicted of Section
305(a)(1) because a trial de novo “merely establishes that the [trial court] is hearing
the case for the first time, as if it had originated there,”5 and that any error made by
the issuing authority was “nullified by the appeal.” (Trial Ct. Op. at 2.)
               The trial court further concluded that the issue of whether the trial court
could conduct a trial de novo on the offense of Section 305(a)(1) was not raised
before it and therefore was waived. The trial court did note the motion to quash but,
proceeding from the premise that the issue was not raised, stated that if it was raised,
the correct path might have been to “proceed to trial on the issue of whether or not
[D]efendant violated [Section 502-A(a)]” and opined that
               [Appellant]’s position that he was found not guilty of
               violating that provision is misplaced and is antithetical to
               his position that [Section 305(a)(1)] is not a lesser included

    4
      A panel of the Superior Court determined that Appellant’s appeal was within the jurisdiction
of this Court pursuant to Section 762(a)(2) of the Judicial Code, 42 Pa.C.S. § 762(a)(2), and
transferred it accordingly. Commonwealth v. Moore (Pa. Super., No. 472 EDA 2019, filed
February 5, 2020).

    5
      The trial court quoted Commonwealth v. Ball, 146 A.3d 755, 768 (Pa. 2016), for this
proposition.

                                                3
             offense . . . . In fact, if [Appellant] is correct and the
             [MDJ] did not have authority to find the [Appellant] guilty
             of a violation of [Section 305(a)(1)], then there was never
             any action taken by the [MDJ] on the alleged violation of
             [Section 502-A(a)] as the record recites as the disposition
             of that charge only “guilty of a lesser charge.” While a
             finding of guilt of a lesser included offense might be an
             acquittal of the greater offense, a finding of guilt of an
             unrelated charge is not.

(Trial Court Op. at 2.) The trial court states in a footnote that
             [Appellant] also raises the issue that we erred by referring
             to a writ of certiorari. Although [Appellant] is correct that
             the Rules of Criminal Procedure do not provide for such
             writs, our inadvertent, off hand, remark about this
             procedure is harmless error. We were, of course,
             obviously referring to Pa.R.C.P.M.D.J. No. 1009, which is
             applicable only to civil cases.

(Trial Ct. Op. at 2-3 n.1.)
             On appeal, Appellant raises three issues: (1) whether the magisterial
district court erred in finding Appellant guilty of Section 305(a)(1) as a lesser
included offense of Section 502-A(a); (2) whether the trial court erred by denying
Appellant’s motion to quash the magisterial district court’s conviction under Section
305(a)(1) as void ab initio; and (3) whether the trial court lacked authority to conduct
a trial de novo on the offense of Section 305(a)(1) since that offense was neither
originally charged nor a lesser included offense of the originally charged offense.
(Appellant’s Br. at 5.) The Commonwealth responds that all these issues were
waived for failure to request a writ of certiorari from the trial court.
             We address the second issue raised by Appellant first. As Appellant
points out, Rule 460 of the Rules of Criminal Procedure provides that a notice of
appeal must be filed from a summary conviction with the clerk of courts,
Pa.R.Crim.P. 460(A), and that a notice of appeal “shall provide the exclusive means

                                           4
of appealing from a summary guilty plea or conviction,” Pa.R.Crim.P. 460(E)
(emphasis added). Further, “[c]ourts of common pleas shall not issue writs of
certiorari in such cases.” Id. “Certiorari was abolished by the Criminal Rules in
1973 pursuant to Article V Schedule Section 26 of the Constitution of Pennsylvania
[Pa. Const. art. V, § 26], which specifically empowers the Supreme Court of
Pennsylvania to do so by rule.” Note to Pa.R.Crim.P. 460.
             Rule of Criminal Procedure 462 provides that upon appeal, the case
“shall be heard de novo by the judge of the court of common pleas sitting without a
jury.” Pa.R.Crim.P. 462(A) (emphasis supplied). There is nothing in Rule 462 that
suggests that common pleas’ de novo proceedings may not include rulings on matters
of law, such as whether a defendant may be convicted of an offense that was neither
charged nor constituted a lesser included offense within the offense that was
charged. A trial de novo obviates the necessity for common pleas to review the first
proceedings for trial error; where the defendant on appeal asserts a legal defense to
the charge, common pleas can and must adjudicate that legal claim de novo and not
as a matter of appellate review, no matter whether the defendant couches his defense
in the wrong procedural language. The very purpose of the Rules of Criminal
Procedure is to “provide for the just determination of every criminal proceeding.”
Pa.R.Crim.P. 101(A). Further, those rules are to be “construed to secure simplicity
in procedure, fairness in administration, and the elimination of unjustifiable expense
and delay.” Pa.R.Crim.P. 101(B).
             Turning to the issue of whether conviction under Section 305(a)(1) was
proper, we find that it was not. “Whether conviction for a less serious or less
culpable offense may lie on an indictment for another more serious or more culpable
crime is principally a question of whether the indictment will fairly put the defendant
on notice of the charges against him, so that he may prepare an adequate defense.”
Commonwealth v. Stots, 324 A.2d 480, 481 n.3 (Pa. Super. 1974). Such notice may


                                          5
be implicit when the uncharged crime is a lesser included offense of the charged, but
unproven, offense as a matter of law. Commonwealth v. Gouse, 429 A.2d 1129,
1132 (Pa. Super. 1981).
             Section 502-A(a) provides, in pertinent part, as follows:
             The owner or keeper of the dog shall be guilty of the
             summary offense of harboring a dangerous dog if the
             magisterial district judge finds beyond a reasonable doubt
             that the following elements of the offense have been
             proven:

                   (1) The dog has done any of the following:

                   ....

                          (ii) Killed or inflicted severe injury on a . . .
                          dog . . . without provocation while off the
                          owner’s property.

                   (2) The dog has either or both of the following:

                          (i) A history of attacking human beings
                          and/or domestic animals, dogs or cats without
                          provocation.

                          (ii) A propensity to attack human beings
                          and/or domestic animals, dogs or cats without
                          provocation. A propensity to attack may be
                          proven by a single incident of the conduct
                          described in paragraph (1)(i), (ii), (iii) or (iv).

                   (3) The defendant is the owner or keeper of the dog.

3 P.S. § 459-502-A(a). Section 305(a)(1) of the Dog Law provides, in pertinent part,
as follows: “[i]t shall be unlawful for the owner or keeper of any dog to fail to keep
at all times the dog in any of the following manners: (1) confined within the premises
of the owner . . . .” 3 P.S. § 459-305(a)(1). It is obvious that a requirement to keep


                                           6
one’s dog confined to his premises does not constitute a subset of the elements of an
offense involving attacks by a dangerous dog.6 Even if, as conceded by Appellant
at trial, the elements of Section 305(a)(1) were or could have been proven, it does
not qualify as a lesser included offense. See Gouse, 429 A.2d at 1132 n.2 [quoting
41 Am. Jur. 2d Indictments and Informations § 312 (1968) (“[I]t has been held that
by alleging matters wholly immaterial to the description of the crime charged, the
state cannot compel the defendant to come to trial prepared to contest any issue
which the state is not bound to prove in order to convict him of the offense
charged”)]. It is immaterial that the MDJ had already erroneously convicted
Appellant of the Section 305(a)(1) offense. The fact remains that Appellant was not
charged with violating that provision and since it is not a lesser included offense to
the crime that was charged, the trial court could not convict Appellant of violating
Section 305(a)(1) any more than could the MDJ.
              We decline to follow the suggestion of the trial court that the matter be
remanded for a trial de novo on Section 502-A(a). (Trial Ct. Op. at 3.) The trial
court’s apparent rationale is that “[w]hile a finding of a lesser included offense might
be an acquittal of the greater offense, a finding of guilt of an unrelated charge is not.”
(Id. at 2.) The trial court’s analysis misses the mark. It is not Appellant’s conviction
on Section 305(a)(1) that amounts to an acquittal of Section 502-A(a); it is the fact
that he was placed in jeopardy when he was brought to trial before the MDJ on
Section 502-A(a) and was not found guilty. The double jeopardy prohibition7 has
been explained as follows:


    6
       Additionally, as pointed out by Appellant, both offenses are summary offenses without
mandatory sentences. Thus, Section 305(a)(1) is not more culpatory than Section 502-A(a) and,
for that reason, also cannot be considered a lesser included offense. See Gouse, 429 A.2d at 1132
n.3.
    7
     Both the United States and Pennsylvania Constitutions prohibit a second prosecution for the
same offense after acquittal. See U.S. Const. amend. V; Pa. Const. art. I, § 10.

                                               7
             The underlying idea, one that is deeply ingrained in at least
             the Anglo-American system of jurisprudence, is that the
             State with all its resources and power should not be
             allowed to make repeated attempts to convict an individual
             for an alleged offense, thereby subjecting him to
             embarrassment, expense and ordeal and compelling him to
             live in a continuing state of anxiety and insecurity, as well
             as enhancing the possibility that even though innocent he
             may be found guilty.

Commonwealth v. Ball, 146 A.3d 755, 763 (Pa. 2016) [quoting Green v. United
States, 355 U.S. 184, 187-88 (1957)]. While Ball involved an acquittal of a greater
included offense and a conviction by an MDJ of what was, in fact, a lesser included
offense, we do not believe this distinction to be material. American double jeopardy
jurisprudence affords the utmost finality to acquittals. Ball, 146 A.3d at 764. This
is the case no matter if the acquittal is “unreasonable,” “erroneous,” or “mistaken,”
or the extreme degree to which it is any of those. Id. at 764 [quoting Commonwealth
v. Tillman, 461 A.2d 795, 796-797 (Pa. 1983) (compiling United States Supreme
Court cases to this effect)]. Although this case differs from Ball in that here the
verdict by the magisterial district court was not a conviction for a lesser included
offense, we believe the gravamen of the double jeopardy protections afforded by the
federal and state constitutions is that the government may not be given repeated
opportunities to obtain a conviction after an acquittal.
             In light of the foregoing, the order of the trial court is reversed and
Appellant’s conviction is vacated.



                                        _____________________________________
                                        BONNIE BRIGANCE LEADBETTER,
                                        President Judge Emerita



                                           8
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania         :
                                     :
            v.                       :   No. 274 C.D. 2020
                                     :
Adam James Moore,                    :
               Appellant             :



                                ORDER


           AND NOW, this 13th day of December, 2021, the order of the Court of
Common Pleas of Chester County is REVERSED and Appellant’s conviction is
VACATED.



                                   _____________________________________
                                   BONNIE BRIGANCE LEADBETTER,
                                   President Judge Emerita